

Exhibit 10.8
Terms and Conditions Related to Employee Performance Contingent Stock Options


 
 
 
 
 
 
Recipient:
 
 
Date of Expiration:
August 25, 2022
 
Employee ID#:
 
 
Option Award:
 
 
Date of Grant:
 
 
Exercise Price:
 
 
 
 
 
 
 
 



Motorola Solutions, Inc. (“Motorola Solutions” or the “Company”) is pleased to
grant you the opportunity to earn options to purchase shares of Motorola
Solutions common stock (“Common Stock”) under the Motorola Solutions Omnibus
Incentive Plan of 2015, as amended from time to time (the “Plan”). The number of
options (“Options”) awarded to you and the Exercise Price per Option, which is
$XX.XX are stated above, subject to the vesting conditions in this agreement.
Each Option entitles you to purchase one share of Common Stock on the terms
described below and in the Plan. The Options are intended to be non-qualified
stock options and not “incentive stock options” within the meaning of Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”).



--------------------------------------------------------------------------------



Vesting Schedule


The Options shall be earned and vest, if at all, based on the Company’s
performance from the Date of Grant through August 25, 2018 (the “Performance
Period”) and to the extent and amount provided in column (B) of the following
schedule, on the tenth (10th) consecutive trading day that the closing price of
the Company’s Common Stock is greater than or equal to the corresponding hurdle
specified in column (A) (each, a “Stock Price Hurdle”). Any Options that have
not vested by the end of the Performance Period in accordance with this schedule
shall be forfeited.


(A)
Stock Price Hurdle
 
(B)
Options to Vest*
$85.00
 
$529,386 / [$85.00 – Exercise Price]
$102.50
 
$1,636,250 / [$102.50 – Exercise Price]
$120.00
 
$4,130,712 / [$120.00 – Exercise Price]

* Rounded down to the next whole share


Vesting and Exercisability
The Options will vest in accordance with the schedule above; however, you cannot
exercise the Options that have vested until after the end of the Performance
Period, except as provided below.


Regular Vesting – The Options will vest in accordance with the schedule set
forth above (subject to the other terms hereof).


Special Expiration Date – You may be subject to the Special Expiration Dates
described below if your employment or service with Motorola Solutions or a
Subsidiary (as defined below) terminates prior to the end of the Performance
Period.


Exercisability – You may exercise vested Options at any time after the end of
the Performance Period and before they expire as described below.







--------------------------------------------------------------------------------






Expiration
All Options expire on the earlier of (i) the Date of Expiration as stated above
or (ii) any of the Special Expiration Dates described below. Once an Option
expires, you no longer have the right to exercise it.


Special Expiration Dates
There are events that cause your Options to expire sooner than the Date of
Expiration as stated above. Those events are as follows:


Disability – If your employment or service with Motorola Solutions or a
Subsidiary is terminated because of your Total and Permanent Disability (as
defined below): (i) prior to August 25, 2017, then any unvested Options will be
forfeited; or (ii) from August 25, 2017 to August 25, 2018, and one or more
Stock Price Hurdles are met during such year, then a portion of any unvested
Options corresponding to such Stock Price Hurdle(s) will vest at the end of the
Performance Period, prorated based on the full number of months you were
employed or in service during the Performance Period.


Any Options that were vested as of the date of your termination of employment or
service because of your Total and Permanent Disability (whether prior to or
after the end of the Performance Period) will expire on the earlier of (1) the
first anniversary of such termination or (2) the Date of Expiration stated
above. Until that time, the vested Options will be immediately exercisable by
you or your guardian or legal representative.


Any Options that vest in accordance with (ii) above will expire on the one-year
anniversary of the end of the Performance Period. As of the end of the
Performance Period and until that time, the vested Options will be exercisable
by you or your guardian or legal representative.


Death – If your employment or service with Motorola Solutions or a Subsidiary is
terminated because of your death: (i) prior to August 25, 2017, then any
unvested Options will be forfeited; or (ii) from August 25, 2017 to August 25,
2018, and one or more Stock Price Hurdles are met during such year, then a
portion of any unvested Options corresponding to such Stock Price Hurdle(s) will
vest at the end of the Performance Period, prorated based on the full number of
months you were employed or in service during the Performance Period.


Any Options that were vested as of the date of your death (whether prior to or
after the end of the Performance Period) will expire on the earlier of (1) the
first anniversary of your death or (2) the Date of Expiration stated above.
Until that time, with written proof of death and inheritance, the vested Options
will be immediately exercisable by your legal representative, legatees or
distributees.


Any Options that vest in accordance with (ii) above will expire on the one year
anniversary of the end of the Performance Period. As of the end of the
Performance Period and until that time, with written proof of death and
inheritance, the vested Options will be exercisable by your legal
representative, legatees or distributees.


Change in Control – If a “Change in Control” of the Company occurs prior to the
end of the Performance Period, and the successor corporation does not assume
these Options or replace them with options that are economically equivalent to
these Options, then: (i) any unvested Options will be forfeited, and (ii) any
vested Options will be immediately exercisable until the Date of Expiration set
forth above.


If a Change in Control occurs after the end of the Performance Period, and the
successor corporation does not assume the vested Options that remain outstanding
or replace them with options that are economically equivalent to the vested
Options, then any vested Options will remain exercisable until the Date of
Expiration set forth above.


Further, if the Options are assumed or replaced as described in the preceding
paragraphs, such assumed or replaced options shall provide that 50% of the
Options (to be calculated including any previously vested amount, not to exceed
more than 50% of the total Options) will be earned and vested (if not already
vested) and remain exercisable until the Date of Expiration set forth above if
you are involuntarily terminated (for a reason other than “Cause”) or





--------------------------------------------------------------------------------




if you quit for “Good Reason” within 24 months of the Change in Control. For
purposes of this paragraph, the terms “Change in Control”, “Cause” and “Good
Reason” are defined in the Plan.


Termination of Employment or Service Because of Serious Misconduct – If Motorola
Solutions or a Subsidiary terminates your employment or service because of
Serious Misconduct (as defined below), all of your Options (vested and unvested)
expire upon your termination.


Change in Employment in Connection with a Divestiture – If, prior to the end of
the Performance Period, you accept employment with another company in direct
connection with the sale, lease, outsourcing arrangement or any other type of
asset transfer or transfer of any portion of a facility or any portion of a
discrete organizational unit of Motorola Solutions or a Subsidiary, or if you
remain employed by a Subsidiary that is sold (a “Divestiture”), then if such
Divestiture occurs (i) prior to August 25, 2017, then any unvested Options will
be forfeited; or (ii) from August 25, 2017 to August 25, 2018, and one or more
Stock Price Hurdles are met during such year, a portion of any unvested Options
corresponding to such Stock Price Hurdle(s) will vest at the end of the
Performance Period, prorated based on the full number of months you were
employed or in service during the Performance Period. Any Options that were
vested prior to the Divestiture will expire on the earlier of (a) ninety (90)
days after the end of the Performance Period or (b) the Date of Expiration
stated above. Any Options that vest in accordance with (ii) above will expire
ninety (90) days after the end of the Performance Period.


If a Divestiture occurs after the end of the Performance Period, any Options
that were vested prior to such Divestiture will expire on the earlier of (1)
ninety (90) days following the date of such Divestiture or (2) the Date of
Expiration stated above.


Retirement – If your employment terminates due to your Retirement (as defined
below) prior to the end of the Performance Period, then if such Retirement
occurs (i) prior to August 25, 2017, then any unvested Options will be
forfeited; or (ii) from August 25, 2017 to August 25, 2018, and one or more
Stock Price Hurdles are met during such year, a portion of any unvested Options
corresponding to such Stock Price Hurdle(s) will vest at the end of the
Performance Period, prorated based on the full number of months you were
employed or in service during the Performance Period. Any Options that were
vested prior to your Retirement will expire on the earlier of (a) ninety (90)
days after the end of the Performance Period or (b) the Date of Expiration
stated above. Any Options that vest in accordance with (ii) above will expire
ninety (90) days after the end of the Performance Period.


If your employment terminates due to your Retirement after the end of the
Performance Period, then any Options that were vested prior to such Retirement
will expire on the earlier of (1) ninety (90) days following the date of such
Retirement or (2) the Date of Expiration stated above.


Termination of Employment or Service by Motorola Solutions or a Subsidiary Other
than for Serious Misconduct or a Divestiture – If Motorola Solutions or a
Subsidiary, on its initiative, terminates your employment or service other than
for Serious Misconduct or a Divestiture prior to the end of the Performance
Period, then if such termination occurs (i) prior to August 25, 2017, then any
unvested Options will be forfeited; or (ii) from August 25, 2017 to August 25,
2018, and one or more Stock Price Hurdles are met during such year, a portion of
any unvested Options corresponding to such Stock Price Hurdle(s) will vest at
the end of the Performance Period, prorated based on the full number of months
you were employed or in service during the Performance Period. Any Options that
were vested prior to such termination will expire on the earlier of (a) ninety
(90) days after the end of the Performance Period or (b) the Date of Expiration
stated above. Any Options that vest in accordance with (ii) above will expire
ninety (90) days after the end of the Performance Period.


If Motorola Solutions or a Subsidiary, on its initiative, terminates your
employment or service other than for Serious Misconduct or a Divestiture after
the end of the Performance Period, then any Options that were vested prior to
such termination will expire on the earlier of (1) ninety (90) days following
the date of such termination or (2) the Date of Expiration stated above.









--------------------------------------------------------------------------------








Termination of Employment or Service for any Other Reason than Described Above –
If your employment or service with Motorola Solutions or a Subsidiary terminates
for any reason other than that described above prior to or after the end of the
Performance Period, including voluntary resignation of your employment or
service other than due to Retirement, all of your unvested Options will
automatically expire upon termination of your employment or service and all of
your vested Options will expire on the earlier of (a) the date ninety (90) days
after the end of the Performance Period or (b) the Date of Expiration stated
above.


Leave of Absence/Temporary Layoff
If you take a Leave of Absence or you are placed on Temporary Layoff (each as
defined below) by Motorola Solutions or a Subsidiary the following will apply:


Vesting of Options – Options will continue to vest in accordance with the
vesting schedule set forth above.


Exercising Options – You may exercise Options that are vested or that vest
during the Leave of Absence or Temporary Layoff.


Effect of Termination of Employment or Service – If your employment or service
is terminated during the Leave of Absence or Temporary Layoff, the treatment of
your Options will be determined as described under “Special Expiration Dates”
above.


Other Terms
Method of Exercising – You must follow the procedures for exercising options
established by Motorola Solutions from time to time. At the time of exercise,
you must pay the Exercise Price for all of the Options being exercised and any
taxes that are required to be withheld by Motorola Solutions or a Subsidiary in
connection with the exercise.


Transferability – Unless the Committee provides, Options are not transferable
other than by will or the laws of descent and distribution.


Tax Withholding – Motorola Solutions or a Subsidiary is entitled to withhold an
amount equal to the required minimum statutory withholding taxes for the
respective tax jurisdictions attributable to any share of Common Stock
deliverable in connection with the exercise of the Options. You may satisfy any
minimum withholding obligation by electing to have the plan administrator retain
Option shares having a Fair Market Value on the date of exercise equal to the
amount to be withheld.


Definition of Terms
If a term is used but not defined, it has the meaning given such term in the
Plan.


“Confidential Information” means information concerning the Company and its
business that is not generally known outside the Company, and includes (A) trade
secrets; (B) intellectual property; (C) the Company’s methods of operation and
Company processes; (D) information regarding the Company’s present and/or future
products, developments, processes and systems, including invention disclosures
and patent applications; (E) information on customers or potential customers,
including customers’ names, sales records, prices, and other terms of sales and
Company cost information; (F) Company personnel data; (G) Company business
plans, marketing plans, financial data and projections; and (H) information
received in confidence by the Company from third parties. Information regarding
products, services or technological innovations in development, in test
marketing or being marketed or promoted in a discrete geographic region, which
information the Company or one of its affiliates is considering for broader use,
shall be deemed generally known until such broader use is actually commercially
implemented.







--------------------------------------------------------------------------------




“Fair Market Value” is the closing price for a share of Common Stock on the Date
of Grant or date of exercise, whichever is applicable. The official source for
the closing price is the New York Stock Exchange Composite Transaction as
reported in the Wall Street Journal at www.online.wsj.com.


“Leave of Absence” means an approved leave of absence from Motorola Solutions or
a Subsidiary from which you have a right to return to work, as determined by
Motorola Solutions.


“Retirement” means your voluntary termination of employment prior to the end of
the Performance Period and (A) at or after age 55 with at least 10 years of
service, (B) at or after age 60 with at least 5 years of service, or (C) at or
after age 65.


“Serious Misconduct” means any misconduct identified as a ground for termination
in the Motorola Solutions Code of Business Conduct, or the human resources
policies, or other written policies or procedures.


“Subsidiary” means an entity of which Motorola Solutions owns directly or
indirectly at least 50% and that Motorola Solutions consolidates for financial
reporting purposes.


“Total and Permanent Disability” means for (x) U.S. employees, entitlement to
long-term disability benefits under the Motorola Solutions Disability Income
Plan, as amended and any successor plan or a determination of a permanent and
total disability under a state workers compensation statute and (y) non-U.S.
employees, as established by applicable Motorola Solutions policy or as required
by local regulations.


“Temporary Layoff” means a layoff or redundancy that is communicated as being
for a period of up to twelve months and as including a right to recall under
defined circumstances.


Consent to Transfer Personal Data
By accepting this award, you voluntarily acknowledge and consent to the
collection, use, processing and transfer of personal data as described in this
paragraph. You are not obliged to consent to such collection, use, processing
and transfer of personal data. However, failure to provide the consent may
affect your ability to participate in the Plan. Motorola Solutions, its
Subsidiaries and your employer hold certain personal information about you, that
may include your name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, salary grade,
hire date, nationality, job title, any shares of stock held in Motorola
Solutions, or details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, vested, or unvested, for the purpose of managing
and administering the Plan (“Data”). Motorola Solutions and/or its Subsidiaries
will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of your participation in the Plan,
and Motorola Solutions and/or any of its Subsidiaries may each further transfer
Data to any third parties assisting Motorola Solutions in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world, including the United States. You authorize them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on your behalf to a broker or other third party with whom you
may elect to deposit any shares of stock acquired pursuant to the Plan. You may,
at any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting Motorola Solutions; however,
withdrawing your consent may affect your ability to participate in the Plan.


Acknowledgment of Discretionary Nature of the Plan; No Vested Rights
You acknowledge and agree that the Plan is discretionary in nature and limited
in duration, and may be amended, cancelled, or terminated by Motorola Solutions
or a Subsidiary, in its sole discretion, at any time. The grant of awards under
the Plan is a one-time benefit and does not create any contractual or other
right to receive an award in the future or to future employment. Nor shall this
or any such grant interfere with your right or the Company’s right to terminate
such employment relationship at any time, with or without cause, to the extent
permitted by applicable laws and any enforceable agreement between you and the
Company. Future grants, if any, will be at the sole discretion of Motorola





--------------------------------------------------------------------------------




Solutions, including, but not limited to, the timing of any grant, the amount of
the award, vesting provisions, and the exercise price.






No Relation to Other Benefits/Termination Indemnities 
Your acceptance of this award and participation under the Plan is voluntary. 
The value of your stock option awarded herein is an extraordinary item of
compensation outside the scope of your employment contract, if any.  As such,
the stock option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments, notwithstanding any provision of any compensation, insurance agreement
or benefit plan to the contrary.


Substitute Stock Appreciation Right
Subject to compliance with Section 409A of the Code, Motorola Solutions reserves
the right to substitute a Stock Appreciation Right for your Option in the event
certain changes are made in the accounting treatment of stock options. Any
substitute Stock Appreciation Right shall be applicable to the same number of
shares of Common Stock as your Option and shall have the same Date of
Expiration, Exercise Price, and other terms and conditions. Any substitute Stock
Appreciation Right may be settled only in shares of Common Stock.


Acceptance of Terms and Conditions
By accepting the Options, you agree to be bound by these terms and conditions,
the Plan, any and all rules and regulations established by Motorola Solutions in
connection with awards issued under the Plan, the Stock Option Consideration
Agreement, and any additional covenants or promises Motorola Solutions may
require as a condition of the grant.


Other Information about Your Options and the Plan
You can find other information about options, the Plan and the Prospectus for
the Plan on the Motorola Solutions website
https://converge.motorolasolutions.com/community/hr/rewards/recognition-and-other-incentives/stock-programs
or by telephoning the Employee Service Center in the U.S. at 1-800-585-5100.
Alternatively, write to Global Rewards Equity Administration, Motorola
Solutions, Inc., 500 W. Monroe Street, Chicago, Illinois 60661 U.S.A. to request
Plan documents.





